ALD-111-E                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4792
                                      ___________

                      IN RE: DIMITRIOS MITCH FATOUROS,
                                                    Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.C. Civil No. 2:13-cv-04639)
                       District Judge: Honorable Claire C. Cecchi
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                               December 27, 2013
         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: January 10, 2014)
                                       _________

                                      OPINION
                                       _________

PER CURIAM

       Dimitrios Fatouros petitions this Court for a writ of mandamus directing the

United States District Court for the District of New Jersey to terminate a motion to

dismiss that is pending in the District Court. For the reasons that follow, we will deny

Fatouros’s mandamus petition and accompanying counsel motion.
                                               I.

       In July 2013, Fatouros filed a complaint pro se against Emmanuel Lambrakis,

Artemios Sorras, and ten John Doe defendants, raising claims of libel, slander, and

defamation. Sorras filed a motion to dismiss the complaint, which is pending in the

District Court. Thereafter, the District Court ordered Fatouros to file any response to the

motion by January 14, 2014.

       Fatouros argues that because Sorras is not a United States citizen or resident, has

not yet been served with a summons, and failed to provide contact information pursuant

to Fed. R. Civ. P. 11(a), we should issue a writ of mandamus requiring the District Court

to terminate Sorras’s motion to dismiss the complaint. Fatouros has also filed a motion

for appointment of counsel.

                                              II.

       Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976). Fatouros must

demonstrate that “(1) no other adequate means [exist] to attain the relief he desires, (2)

[his] right to issuance of the writ is clear and indisputable, and (3) the writ is appropriate

under the circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam)

(internal quotation marks and citation omitted).

       Fatouros cannot make such a showing because he has other adequate means to

challenge Sorras’s motion to dismiss the complaint. The District Court has not even

ruled on the motion; Fatouros can thus raise in response to the motion the same

arguments he raises in his mandamus petition. Moreover, Fatouros may seek appellate

                                               2
review if the pending motion to dismiss is ultimately granted. See In re Chambers Dev.

Co., 148 F.3d 214, 223 (3d Cir. 1998) (“[A] writ of mandamus should not be issued

where relief may be obtained through an ordinary appeal.”). Thus, mandamus is not

appropriate.

      Accordingly, because Fatouros cannot demonstrate extraordinary circumstances

justifying a writ of mandamus, we will deny his petition. We will deny the motion for

appointment of counsel as moot.




                                           3